Title: To Thomas Jefferson from Thomas Beale Ewell, 15 June 1808
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                  
                     Sir,
                     [15] June [1808].
                  
                  No ruin hanging over me could make me again trouble you with a communication, if I alone was to feel the ruin. But my growing family will more keenly suffer; and it is this Good Sir urging me on to solicit the protection of a president—too just to sanction the undeserved disgrace of the lowest officer & too benevolent to withold his kind 2from the man he had raised—’in the moments of bitterness.
                  The Secretary of the Navy & with him several of these officers, have ceased with professions of friendship & commenced my persecution. It has arisin. I verily believe from my correcting the abuses of their particular Friend D. Bullus & lessening the profits of Chs. W. Goldsborough—chief Clerk of the N. office. & owner of the medical store called Stevenson’s as I am ready to state & shew before any tribunal you will order. Yet they urge that their offence has been taken from my having acted irregularly in purchasing 20 dls. worth of medicines from J. Ott of G. Town at reduced prices—under circumstances so trifling, that it is with the utmost difficulty I could recollect particulars.
                  For your consideration I enclose my letter of the 14th inst.] to Mr. Smith—his reply with my answer of this day—He now means to investigate & perhaps order my dismissal. But I trust before you will sanction—you too will have an investigation & will read out of the N. office the correspondence between Mr. Smith & myself since my appointment. This alone will shew how I have been used and that the Secretary has not been moved by considerations respecting the public interest; appears from this, that when I presented him with proof of my having prepared medicine for the public—saving a Considerable amount—he declared he cared nothing about it.
                  Most respectfully I am yr. obt. & humble St.
                  
                     Th: Ewell
                     
                  
               